727 N.W.2d 604 (2007)
SHERMAN TOWNSHIP, Plaintiff-Appellee,
v.
Joseph A. LEEMREIS and Lori M. Leemreis, Defendants-Appellants.
Docket No. 131844. COA No. 269020.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the motion for reconsideration of this Court's November 15, 2006 order is considered, and it is *605 DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.